


Exhibit No. 10(x)

 

Stock Unit with Sale Restriction Agreement (“Agreement”)

 

You have been granted Constellation Energy Group, Inc. (“Constellation Energy”)
common stock units with sale restrictions (“Stock Units”) under the
Constellation Energy Group, Inc. Long-Term Incentive Plan (the “Plan”) as shown
in section A “Award Summary” (“Summary”).  The amount of the Award is shown as
“Awarded” in the Summary.  Your Award is subject to the following conditions. 
All capitalized terms, which are not otherwise defined in this Agreement, will
have the meaning specified in the Plan.

 

1.               Each Stock Unit entitles you to receive, on the “Restriction
Lapse Date” (see “Vesting Schedule” in the Summary), one share of Constellation
Energy common stock (“Common Stock”). Under current tax law, you are not subject
to tax on your Stock Units until the Restriction Lapse Date.

 

2.               Prior to the Restriction Lapse Date, on any date that
Constellation Energy pays dividends with respect to the Common Stock,
Constellation Energy shall credit you with a number of Stock Units equal to:

 

(i)                                     the number of your Stock Units on the
dividend record date times

(ii)                                  the dividend rate per share, divided by

(iii)                               the per share reinvestment price. This price
will be based either on the price for shares bought in the open market or the
price for shares bought directly from Constellation Energy.  The per share
reinvestment price for shares bought on the open market will be the weighted
average price per share (plus brokerage commission and fees) of the total number
of shares purchased with reinvested dividends.  The purchase price for shares
bought directly from Constellation Energy is the average of the high and low
sale prices of shares on the investment date, or, if the stock is not traded on
that date, the prices from the previous trading day.

 

These dividend-based additional Stock Units are subject to the same rules and
restrictions as Stock Units originally granted to you.

 

3.               Your Stock Units are fully and immediately vested; however, you
may not sell, transfer, pledge or hypothecate the Stock Units prior to your
separation from service. Prior to the Restriction Lapse Date, you will have no
voting rights with respect to the Stock Units.

 

4.               You are required to comply with Constellation Energy’s Insider
Trading Policy at all times, including in connection with the sale or transfer
of unrestricted shares.  If you contemplate the sale or transfer (for example to
a family member) of any shares, please first review the Constellation Energy
Insider Trading Policy. If you need a copy of the policy, you should contact the
SEC-related person specified below.

 

5.               Following the Restriction Lapse Date, Constellation Energy
shall cause to be issued to you shares of Common Stock equal to the number of
your Stock Units (including dividend-based additional Stock Units). Under
current tax law, you will be subject to applicable federal, state and local
income taxes and Social Security and Medicare taxes on the Restriction Lapse
Date based on an amount equal to the number of shares of Common Stock issued to
you times the fair market value per share on the Restriction Lapse Date.
Constellation Energy will be required to withhold applicable taxes in such form
and manner as provided in the Plan at such time. You should consult your tax
advisor regarding any tax issues. The total shares you receive will be rounded
to the nearest whole share.

 

6.               Amounts granted pursuant to this Agreement are not eligible
compensation for benefit purposes except for computing retirement benefits under
the Constellation Energy Group, Inc. Senior Executive Supplemental Plan.

 

7.               Neither this Agreement nor the Award constitutes a contract of
employment between Constellation Energy or any Subsidiary and you, and neither
will be deemed to be consideration for, or a condition of, your continued
employment.

 

--------------------------------------------------------------------------------


 

8.               The Award is granted pursuant to the Plan, the terms of which
are incorporated in this Agreement by reference. The Award will in all respects
be interpreted in accordance with the Plan.  The Plan Administrator will
interpret and construe the Plan and this Agreement, and its interpretations and
determinations will be conclusive and binding on the parties and any other
person claiming an interest with respect to any issue arising under the
Agreement.

 

9.               The provisions of this Agreement are severable. If any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

 

Please read the Plan carefully as it contains many other provisions relating to
your Award. If you have any questions, please do not hesitate to call:

 

General

 

SEC-related

 

Tax-related

Laurelle Martineau

 

Sean Klein

 

Ed Stoltz

(xxx) xxx-xxxx

 

(xxx) xxx-xxxx

 

(xxx) xxx-xxxx

 

After reviewing this document, please accept this Agreement by (1) clicking on
the “I have read all the documents below” box, (2) entering your personal
Benefit Access password in section C “Password Validation”, then (3) clicking
the “Review” button at the bottom of the screen.

 

--------------------------------------------------------------------------------
